PACKEL, Attorney General,
In a memorandum received by this office, Colonel Paul A. Baltes, of the State Armory Board, has raised the question of whether or not the Department of Military Affairs is required by law to submit for review to the Department of Property and Supplies contracts, plans and specifications for the construction, repair or alteration of, and additions to, buildings when such projects are 100 percent Federally funded. You are advised that the Department of Military Affairs may contract for construction projects independently of the Department of Property and Supplies when such projects are 100 percent Federally funded.
The statutory provisions applicable when the Commonwealth is involved in the construction, repair or alteration of, and additions to, buildings are sections 508 and 2408 of The Administrative Code of April9,1929, P.L. 177, as amended, 71 P.S. §188, and, 71 P.S. §638. The pertinent portions of these sections provide, respectively:
“(Adm. Code §508). Erection, repairs or alterations of and additions to buildings
“(a) No administrative department, except the Department of Property and Supplies, and no administrative board or commission, shall except as in this act, otherwise specifically provided, erect or construct, or contract for the erection or construction of, any new building, or make or contract for making, any alterations or additions to an existing building, involving an expenditure of more than twelve thousand dollars ($12,000), and, in any case in which any other department or any board or commission is by this act authorized to erect or construct buildings, or make alterations or additions involving an expenditure of less than twelve *790thousand dollars ($12,000), such erection or construction may be generally supervised by the Department of Property and Supplies.
“(c) All plans and specifications for new buildings, and for alterations or additions to existing buildings, involving an expenditure of more than twelve thousand dollars ($12,000), shall be subject to the approval of the Department of Property and Supplies.
“(Adm. Code §2408). Procedure for erection of buildings and alterations or additions to existing buildings
“Whenever the General Assembly shall have appropriated money to the Department of Property and Supplies, or to any other department, or to any administrative board or commission, for the erection of new buildings, or sewage or filtration plants, other service systems, or athletic fields, or other structures, or for alterations or additions or repairs to existing buildings, or to such plants, systems, fields, or structures, to cost more than twelve thousand dollars ($12,000), the following procedure shall apply, unless the work is to be done by State employes, or by inmates or patients of a State institution or State institutions, or unless the department, board, or commission to which the General Assembly has appropriated money for the foregoing purposes is, by this act or by the act making the appropriation, authorized to erect, alter, or enlarge buildings independently of the Department of Property and Supplies, or under a different procedure.” (emphasis supplied).
Both of these provisions are directly and primarily concerned with the administrative procedure *791that is to be followed with respect to construction contracts. Thus, the statutes relate to the “same thing” and are said to be in pari materia. In construing statutes in pari materia, reference is made to the Statutory Construction Act of December 6, 1972, P. L. 967 (No. 290), 1 Pa. C.S. §1932, which provides as follows:
“(a) Statutes or parts of statutes are in pari materia when they relate to the same persons or things.
“(b) Statutes in pari materia shall be construed together, if possible, as one statute.”
Consistent with these principles of statutory construction, it is significant that under section 2408 the Department of Property and Supplies is charged with the responsibility of reviewing the plans, specifications and contracts for the construction, repair, or alteration of and additions to buildings only when the appropriations for such projects are authorized by the General Assembly. Projects that are 100 percent Federally funded do not involve appropriations by the General Assembly and are not, therefore, subject to review by the Department of Property and Supplies under that section.
Although section 508 is silent as to the source of appropriations for the construction projects covered by the statute, and, therefore, silent as to what construction projects are subject to review by the Department of Property and Supplies, that section must be construed together with section 2408. Thus, section 508 must be construed as requiring the Department of Property and Supplies to review only those construction projects which have been funded by appropriations authorized by the General Assembly. Therefore neither section 508 nor sec*792tion 2408 requires the Department of Military Affairs to submit for review to the Department of Property and Supplies contracts, plans, and specifications of construction projects which axe 100 percent Federally funded, and the Department of Military Affairs may engage in such projects on its own.